COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Employees Retirement System of Texas,           §               No. 08-19-00084-CV

                         Appellant,               §                 Appeal from the

  v.                                              §                 41st District Court

  Claudia Gutierrez, Individually and as          §             of El Paso County, Texas
  Next Friend of L. F. G., a minor,
                                                  §              (TC# 2015DCV1608)
                          Appellee.
                                              §
                                            ORDER

        Pending before the Court is Appellant’s motion to abate the appeal. The motion asserts

that the judgment is not final and appealable because it did not dispose of all parties and claims.

The abatement is requested to give Appellee an opportunity to finalize a settlement with another

party. The motion is granted, and the appeal is abated for sixty days. Further, Appellant shall take

the steps necessary to cause a supplemental clerk’s record to be filed in this Court showing that

the judgment is final and appealable. The supplemental clerk’s record is due to be filed no later

than August 11, 2019. Appellant’s extension motion filed on June 3, 2019 will remain pending

until the abatement is lifted.

        IT IS SO ORDERED this 12th day of June, 2019.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.